          Case 8:20-bk-12636-SC                  Doc 190 Filed 02/04/21 Entered 02/04/21 22:35:33                                       Desc
                                                  Main Document     Page 1 of 3



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 SMILEY WANG-EKVALL, LLP
 Lei Lei Wang Ekvall, State Bar No. 163047
 lekvall@swelawfirm.com
 Robert S. Marticello, State Bar No. 244256
 rmarticello@swelawfirm.com
 Michael L. Simon, State Bar No. 300822
 msimon@swelawfirm.com
 3200 Park Center Drive, Suite 250
 Costa Mesa, California 92626
 Telephone: 714 445-1000
 Facsimile: 714 445-1002

      Attorney for: Debtors

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:20-bk-12636-SC

 GOLDEN HOTEL LLC,                                                            CHAPTER: 11
 Debtor and Debtor-in-Possession.                                             -RLQWO\DGPLQLVWHUHGZLWK&DVH1REN6&
 _____________________________________________
                                                                                      NOTICE OF OBJECTION TO CLAIM
 In re:
 GOLDEN CAPITAL VENTURE LLC,
 Debtor and Debtor-in-Possession.                                             DATE: 03/11/2021
 ____________________________________________                                 TIME: 11:00 am
    Affects GOLDEN HOTEL LLC                                                  COURTROOM: 5C
    Affects GOLDEN CAPITAL VENTURE LLC                                        PLACE: Courtroom 5C
 X Affects both Debtors                                                                411 W. Fourth Street
                                                                                       Santa Ana, CA 92701
                                                              Debtor(s).

1. TO (specify claimant and claimant’s counsel, if any): Wells Fargo Bank, as Trustee, for the Benefit of the Holders of
   Morgan Stanley Capital 1 Trust 2015-UBS8, Commercial Mortgage Pass-Through Certificates, Series 2015-UBS8
2. NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim # 11-1, 2-1 ) filed
   in the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying the
   claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
    IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
    RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.
Date: 02/04/2021                                                                   Smiley Wang-Ekvall, LLP
                                                                                   Printed name of law firm

                                                                                   /s/ Michael L. Simon
                                                                                   Signature
Date Notice Mailed: 02/04/2021                                                     Michael L. Simon
                                                                                   Printed name of attorney for objector

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                       F 3007-1.1.NOTICE.OBJ.CLAIM
       Case 8:20-bk-12636-SC                   Doc 190 Filed 02/04/21 Entered 02/04/21 22:35:33                                       Desc
                                                Main Document     Page 2 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   2/4/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 2/4/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Marcus Colabianchi
Duane Morris, LLP
One Market Spear Twr #2200
San Francisco, CA 94105

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  2/4/2021                  Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                         Printed Name                                                    Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
        Case 8:20-bk-12636-SC                     Doc 190 Filed 02/04/21 Entered 02/04/21 22:35:33                                      Desc
                                                   Main Document     Page 3 of 3


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

    •   Phillip W Bohl phillip.bohl@lathropgpm.com
    •   Rosanne Ciambrone rciambrone@duanemorris.com, jjohnson3@duanemorris.com
    •   Marcus Colabianchi mcolabianchi@duanemorris.com
    •   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Michael J Hauser michael.hauser@usdoj.gov
    •   Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Lauren Oneil Funseth Lauren.ONeilFunseth@lathropgpm.com, Jessica.Tauer@lathropgpm.com
    •   Caroline A Sayers caroline.sayers@lathropgpm.com
    •   David Samuel Shevitz david@shevitzlawfirm.com,
        shevitzlawfirm@ecf.courtdrive.com;r48785@notify.bestcase.com;Jose@shevitzlawfirm.com
    •   Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
